The errors assigned, that the plaintiff failed to establish the allegations of the complaint by a preponderance of the evidence, and that the court assessed the damages improperly, do not arise unless the finding be corrected substantially as claimed by defendant. The evidence relating to these claimed errors, and to all material matters contained in the motion to correct, was conflicting, and in no material finding made, nor in the refusal to find as set forth in the motion to correct, do we find that the trial court erred.
   There is no error.